DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession 
 	Claim 8 depends on claim 1 and recites that "in a cross-section…a total length of the second exposed portion(s) along the another pair (L-R)…is/are less than a total length of the second core exposed portion(s) along the one pair (Up-Ud)", such features shown in Figure 6.  However, claim 1 earlier recites that "a total cross-sectional area of the second core(s) is equal to or less than 1/3 of the sum of total cross-sectional areas of the first core(s) and the second(s).  These features are not shown in Figure 6, shown in Figure 1.  In other words, there are two different designs, one shown in Figure 1 and the other shown in Figure 6.
 	Claim 11 has similar issue.  Claim 11 depends on claim 5 and recites that "a total length of the second core(s) along one pair (L-R)…is/are less than a total length of the second core(s) along the second contact surface."

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
 	In claims 10 and 11, "one pair of outer surfaces different from the first and second contact surfaces in the bonded portion" is unclear to how this relates to "one pair of outer surfaces different from the first and second contact surfaces in the bonded portion" cited in the last two lines of claim 5.
 	Claim 11, lines 2-5, the phrase "a total length of the second core(s) along one pair (L-R) of outer surfaces different from the first and second contact surfaces in the bonded portion is/are less than a total length of the second core(s) along the second contact surface in the bonded portion" renders the claim indefinite because the length between one pair L-R is the same as the length along the second contact surface.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (9505083) in view of Jonli (2004/0134062).
 	Ruhl et al. discloses a wire connection structure comprising one or more first wires (144) each including a first core having a first core exposed portion; one or more second wires (148) each including a second core made of a material different from that of the first core (col. 3, lines 1-3) and having a second core exposed portion; and a bonded portion (160) formed by welding the first core exposed portion(s) and the second core exposed portion (s), wherein the bonded portion has 
 	Ruhl et al. does not disclose a first insulation coating covering the first core, a second insulation coating covering the second core, the first core exposed portion being formed by partially exposing the first core from the first insulation coating, the second core exposed portion being formed by partially exposing the second core from the second insulation coating, and the total cross-sectional area of the second core(s) is equal to or less than 1/3 of the sum of the total cross-sectional areas of the first core(s) and the second core(s).
 	Although not disclosed in Ruhl et al., it would have been obvious to one skilled in the art to provide first and second core of Ruhl et al. with first and second insulation coating respectively to protect the cores from the environment since covering a core with an insulation coating is well-known in the art.  It would also have been obvious to one skilled in the art to respectively partially expose the first and second core from the first and second insulation coating to form the first and second core exposed portion in the modified wires of Ruhl et al. since forming 
 	Jonli discloses a wire connection structure (Fig. 4) comprising a first wire having a first core (3) and a second wire having a second core (2), wherein the total cross-sectional area of the second core is less than 1/3 of the sum of the total cross-sectional areas of the first core and the second core (Fig. 4).  It would have been obvious to one skilled in the art to provide the second core(s) of Ruhl et al. with a total cross-sectional area which is less than 1/3 of the sum of the total cross-sectional areas of the first core(s) and the second core(s) as taught by Jonli to meet the specific use of the resulting structure.
 	Modified structure of Ruhl et al. also discloses that either one(s) of the first core(s) and the second core(s) is/are made of aluminum or aluminum alloy (re claim 2); the other(s) of the first core(s) and the second core(s) is/are made of copper or copper alloy (re claim 3); the bonded portion includes a first layer (146, Fig. 3) constituted by the first core exposed portion(s) and a second layer (158, Fig. 5) adjacent to the first layer and constituted by the second core exposed portion(s) (re claim 4); the welding is performed with the first core(s) held in contact with the receiving jig (134) and the second core(s) held in contact with the welding horn (136), wherein a distance between a first contact surface in contact with the receiving jig and a second contact surface in contact with the welding horn is .

Allowable Subject Matter
9.	Claims 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11. 	Claims 8 and 11 are allowable.  However, they raise new matter, 112(a).

Response to Arguments
12.	Applicant’s amendment necessitated a new ground of rejection, 112(a) and 112(b) in this Office Action.
 	Regarding the 103 rejection, applicant argues that Ruhl and Jonli fail to disclose "the second core exposed portion(s)…which has smaller total cross-sectional area is/are arranged adjacent to one outer surface, out of the one pair of outer surfaces (e.g., outer surfaces having a narrower width).  Examiner would 
 	Applicant argues that Jonli fails to disclose the second core exposed portion(s) which has a smaller total cross-sectional area and is/are arranged adjacent to one outer surface, out of the one pair of outer surfaces.  Examiner would disagree.  Jonli is relied upon only to support the position of two exposed core portions, one has smaller cross-sectional area than that of the other; therefore, Jonli does not have to disclose the second exposed core portion being arranged adjacent to one outer surface, out of one pair of outer surfaces.
 	
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		
				Contact Information
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847